DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention (Group I) in the reply filed on 12-17-21 is acknowledged.
Information Disclosure Statement
The information disclosure statements received 7-11-21 and 10-27-21 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
In Figure 1B, the uppermost occurrence of the number 38 is incorrect and should be deleted or replace with another number.  The lowermost occurrence correctly points to the recessed surface.
In Figure 3, the number 18 is for the cartridge but the 18 is only pointing at the blade carrier assembly.  Number 18 should be deleted or replaced with another number.  

Specification
The disclosure is objected to because of the following informalities:
The paragraph starting on line 28 of page 10 is confusing.  This paragraph discloses the values not including the word “about” are intended to include the word “about”.  In light of this paragraph, it is unclear how to interpret the non-about values in the application since they can be different each time.  For example, in claim 2, is 5mm actually about 5mm?  5mm and about 5mm are different values that may not be the same.  This paragraph renders the interpretation of any claimed values unclear based on the broad application of the word “about”.  This paragraph discloses that “each such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value”.  As described in this paragraph, a non-about value is both the value and a range at the same time.  However, it is unclear how a single .
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:
On line 2, reference number “(88)” is disclosed.  Either all structures have their reference numbers present or “(88)” should be deleted. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 1 and 9, it is unclear what structure represents the blade carrier 26.  Claim 1 disclose “blade carrier assembly having a blade carrier with a blade platform”.  Using Figure 3, the blade carrier assembly is 22 which represent the whole structure and 66 is the platform which also includes the slot 70 as disclosed in claim 9.  If 22, 66, and 70 are already accounted for, what structure represents the blade carrier 26?  Claim 9 needs to disclose that a portion of the blade carrier and the platform of the blade carrier define a slot to overcome.  That way it is clear that the blade carrier is the platform and the portion that defines the slot.
With regards to claims 2 and 15, on page 10 the paragraph starting on line 28 discloses that the values not including the word “about” are intended to include the word about.  In light of this paragraph, it is unclear how to interpret the non-about values in the claims and are currently indefinite since they can be different each time.  For example, in claim 2, is 5mm actually about 5mm?  5mm and about 5mm are different values that may not be the same.  This paragraph renders the interpretation of any claimed values unclear based on the broad application of the word “about”.  This paragraph discloses that “each such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value”.  As described in this paragraph, a non-about value is both the value and a range at the same time.  However, it is unclear how a single number can be a range.  The range from this paragraph is called a “functionally equivalent” range.  However, the specification fails to provide any insight on what makes up a functionally equivalent range.  Basically, it is unclear what boundaries define this type of range.  Since the term “functionally equivalent range” is not a term of art and, therefore, can have various meanings, what one person skilled in the art considers a “functionally equivalent” range may not be what another person skilled in the art considers a “functionally equivalent range”.  This means the functionally equivalent range of a value can be different each time.  Claim 2 requires a value that is greater than 5mm.  4.99mm can be considered about 5mm.  If the value is actually 4.99mm, this allows for a value of 4.991mm to be considered a value that is greater than 5mm which does not make sense.  A singular number cannot be a both that exact value and a range at the same time.
With regards to claim 3, the lower most surface of the recessed surface is unclear.  A surface cannot have another surface.  The recessed surface can have portions.  Item 50 needs to be changed to a portion of 38 throughout the specification and claims.   


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1-4, the terms “top”, bottom, “vertical”, and “lowermost”, are indefinite.  The system is a handheld system capable of being utilized in an infinite number of orientations including ones that make the terms above untrue.  For example, in Figure 3, the orientation shown does not allow for 56 to be considered a bottom surface.  Terms must be utilized that a true regardless of orientation.  Another example is in Figure 7, d3 is not vertical as it oblique in relation to a vertical line.
With regards to claims 1 and 9, what structure represents the blade carrier?  Claim 9 needs to disclose that a portion of the blade carrier and the platform of the blade carrier define a slot to overcome.  That way it is clear that the blade carrier is the platform and the portion that defines the slot.
With regards to claim 1, the phrase “a tab extending from the blade platform” is unclear.  It is unclear what structure incorporates the tab.  As currently written, the tab merely extends from the platform but is not part of the blade carrier assembly which is not supported.  The phrase should be replaced with “the blade carrier assembly having a tab extending from the blade platform”.

With regards to claim 1, the phrase “having a crest between a pair of angled surfaces” is unclear.  As written, these are three separate tab structures which is not supported.  The angled surfaces and the crest are all part of the same tab structure.  The phrase should be replaced with “having a pair of angled surfaces defining a crest”.
With regards to claim 1, the crest and angled surfaces disclosure is unclear.  The claim discloses a recessed surface on line 2 and, as written, the crest and the angled surfaces are comprised by the system in a way that does not have the crest and angled surfaces in the recessed surface which is not supported.  There is never a time where the crest and angled surfaces are not in the recessed surface when all structure are comprised by the system.  Later in the claim, the tab is disclosed as having a first position and a second positon.  However, these positions are not defined using existing structure and are unclear.  The first position should be defined by disclosing the crest and angled surfaces are in the recessed surface and the crest and angled surfaces are spaced from the recessed surface to define a second position.  
With regards to claim 1, the phrase  “tab flexes” is unclear.  What structure allows for the tab to perform a flexing function by itself?  The user is required for such a flexing function.    
With regards to claims 2 and 15, on page 10 the paragraph starting on line 28 discloses that the values not including the word “about” are intended to include the word 
With regards to claim 2, it is unclear what is and is not greater than a range.  Does the value have to be greater than 5mm?  Can the value be greater than 0 but smaller than 5mm?

With regards to claim 3, the lower most surface of the recessed surface is unclear.  A surface cannot have another surface.  The recessed surface can have portions.  Item 50 needs to be changed to a portion of 38 throughout the specification and claims.
With regards to claim 3, claim 1 discloses the first position, the crest, and the recessed surface in a way that they are unrelated.  These items cannot be unrelated in the presence of each other and then have a relationship later on.  There must be some relationship disclosed in claim 1 because that is the only way it is supported.  Then claim 3 can further limit this relationship.  Claim 4 has the same issue. 
With regards to claim 5, the distance is defined in claim 2.  How can the distance be greater than what is already defined?  It is unclear what Applicant’s intentions are with this limitation.       
With regards to claim 7, it is unclear how a single undercut surface engages with “respective” guide surface of the handle.  Do each of the housing guide member define an undercut surface where the undercut surfaces engage with “respective ones of the guide surfaces of the handle?  It is noted that “the respective” creates an antecedent basis issue.
With regards to claim 8, It is unclear how a surface can be redefined as a slot.  A slot is an absence of structure or a space.  A surface cannot be something that is not structural.  Should the term “undercut surface” be replaced with “undercut space” in claims 7 and 8? 

With regards to claim 11, the phrase “monolithic unitary member” is unclear.  As written, the tab and platform are parts of the blade carrier assembly and separately make up the unitary member which is not supported.  The phrase “unitary member” should be deleted.  
With regards to claim 13, the phrase “to indicate to a consumer where and in what direction to push the shaving razor cartridge to remove the shaving razor cartridge from the handle” is indefinite.  This limitation brings in what the user is thinking or what the user does or does not know which is all indefinite.  Each users can think something different when viewing indicia.  The phrase should be deleted.  
Claims
It is to be noted that claims 2-5 and 15 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Allowable Subject Matter
Claims 1 and 3-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Daniel Prone/Primary Examiner, Art Unit 3724